NOT FOR PUBLICATION                           FILED
                                                                          JAN 25 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN KENNEDY,                                  No. 20-15414

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00468-MMD-CLB

 v.
                                                MEMORANDUM*
DAN WATTS, Sheriff; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Kevin Kennedy appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging violations of the Fourth

and Fourteenth Amendments. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Gordon v. County of Orange, 888 F.3d 1118, 1122 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2018). We affirm.

      The district court properly granted summary judgment on Kennedy’s Fourth

Amendment excessive force claim because Kennedy failed to raise a genuine

dispute of material fact as to whether defendants’ actions in subjecting Kennedy to

a blood draw were unreasonable in light of the facts and circumstances. See

Graham v. Connor, 490 U.S. 386, 397-98 (1989) (setting forth the objective

reasonableness standard for excessive force determinations); Schmerber v.

California, 384 U.S. 757, 768 (1966) (explaining that the means and procedures

used to extract an arrested person’s blood must be “reasonable” under the Fourth

Amendment).

      The district court properly granted summary judgment on Kennedy’s

Fourteenth Amendment failure-to-protect claim arising from his pretrial detention

because Kennedy failed to raise a triable dispute as to whether defendants caused

Kennedy’s injuries. See Castro v. County of Los Angeles, 833 F.3d 1060, 1071

(9th Cir. 2016) (en banc) (setting forth elements of a pretrial detainee’s Fourteenth

Amendment failure-to-protect claim).

      The district court properly granted summary judgment on Kennedy’s

Fourteenth Amendment due process claim because Kennedy failed to raise a triable

dispute as to whether he had a protected liberty interest in not being placed in

administrative segregation. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995)



                                          2                                    20-15414
(no due process violation if restraint imposed is not an “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life”); Resnick

v. Hayes, 213 F.3d 443, 448 (9th Cir. 2000) (“[T]he Sandin analysis applies to

[the] due process claims” of a plaintiff convicted but awaiting sentencing.”); May

v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997) (“[A]dministrative segregation falls

within the terms of confinement ordinarily contemplated by a sentence.”).

      We reject as meritless Kennedy’s contentions that the district court was

biased and that he was entitled to a jury trial.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Kennedy’s “motion to receive documents” (Docket Entry No. 59) is granted.

The Clerk will send a copy of Kennedy’s motions for appointment of counsel

(Docket Entry Nos. 3 and 9), opening brief (Docket Entry No. 13), reply brief

(Docket Entry No. 29), motion for summary disposition (Docket Entry No. 9),

emergency motions, requests, and inquiries (Docket Entry Nos. 35, 36, 50, 55, and

56), and a copy of the docket sheet to Kennedy. All other pending motions and

requests are denied.

      AFFIRMED.




                                            3                                     20-15414